Title: General Orders, 28 March 1778
From: Washington, George
To: 



Head-Quarters V. Forge Saturday March 28th 1778.
Halifax—Harvard. Holliston


At a board of the Brigadiers and officers commanding Brigades the prices of sundry liquors were fixed as follows and now ratified by the Commander in Chief (viz.) West-India rum or Spirit at 15/ Continental rum 10/ Gen 9/ French brandy 19/ & Cyder royal 2/ pr quart and in larger or smaller quantities at the same rates.
On monday next the Troop will beat at half past seven ôClock in the morning the Guards to be on the Grand Parade at 8 ôClock precisely, in order to exercise previous to guard-mounting, Major Wallace Brigade Inspector in Genl Woodford’s Brigade will command and is to have two Adjutants from that Brigade to assist him.
On sunday at ten ôClock in the forenoon all the Brigade Inspectors with the officers and non Commissioned officers who are to mount guard on Monday will attend at Head-Quarters where the Inspector General will instruct them in what is to be done the next day.
Baron Steuben a Lieutenant General in Foreign Service and a Gentleman of great military Experience having obligingly undertaken

to exercise the office of Inspector General in this Army, The Commander in Chief ’till the pleasure of Congress shall be known desires he may be respected and obeyed as such and hopes and expects that all officers of whatsoever rank in it will afford him every Aid in their Power in the execution of his office.
Lieutt Coll Davis, Brooks and Barber & Mr Ternent are appointed to act as Sub-Inspectors, the three former retaining their rank & station in the Line. The importance of establishing a Uniform System of useful Manœuvres and regularity of discipline must be obvious, the Deficiency of our Army in these Respects must be equally so; the time we shall probably have to introduce the necessary Reformation is short, without the most active Exertions therefore of Officers of every Class it will be impossible to derive the Advantages proposed from this Institution which are of the greatest moment to the ensuing Campaign; Arguments surely need not be multiplied to kindle the Zeal of Officers in a matter of such essential consequence to their own honor, the Advancement of the service and the Prosperity of our Arms.
